

	

		II

		109th CONGRESS

		1st Session

		S. 49

		IN THE SENATE OF THE UNITED STATES

		

			__________

			Mr. Stevens (for himself

			 and Ms. Murkowski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish a joint Federal-State Floodplain and Erosion

		  Mitigation Commission for the State of Alaska.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited as the Alaska Floodplain and Erosion Mitigation Commission Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Definitions.

					TITLE I—Joint Federal-State Floodplain and Erosion Mitigation

				Commission for Alaska

					Sec. 101. Establishment of commission.

					Sec. 102. Duties.

					Sec. 103. Administration.

					Sec. 104. Commission personnel matters.

					Sec. 105. Reports.

					Sec. 106. Termination of commission.

					TITLE II—Flood and erosion control and mitigation

					Sec. 201. Evaluation and prioritization.

					Sec. 202. Flood and erosion control and mitigation.

					Sec. 203. Mitigation.

					Sec. 204. Administration.

					TITLE III—Authorization of appropriations

					Sec. 301. Authorization of appropriations.

				

			2.DefinitionsIn this Act:

			(1)CommissionThe

			 term Commission means the Joint Federal-State Floodplain and

			 Erosion Mitigation Commission for Alaska established by section 101(a).

			(2)Alaska

			 NativeThe term Alaska Native has the meaning given

			 the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.

			 1602).

			(3)Alaska Native

			 villageThe term Alaska Native village has the

			 meaning given the term in section 3 of the Alaska Native Claims Settlement Act

			 (43 U.S.C. 1602).

			(4)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(5)StateThe

			 term State means the State of Alaska.

			IJoint

			 Federal-State Floodplain and Erosion Mitigation Commission for Alaska

			101.Establishment

			 of commission

				(a)EstablishmentThere

			 is established a commission to be known as the ‘‘Joint Federal-State Floodplain

			 and Erosion Mitigation Commission for Alaska’’.

				(b)Membership

					(1)CompositionThe

			 Commission shall be composed of 7 members, of whom—

						(A)1 member shall be

			 the Governor of the State, who shall serve as Cochairperson;

						(B)3 members shall

			 be appointed by the Governor of the State, of whom—

							(i)1

			 member shall be a nonvoting ex officio Alaska Native; and

							(ii)at

			 least 1 member shall represent city or borough governments;

							(C)1 shall be

			 appointed by the Secretary, shall be an employee of the Department of the

			 Interior, and shall serve as Cochairperson;

						(D)1 member

			 appointed by the Secretary of Agriculture shall be an employee of the Natural

			 Resources Conservation Service of the Department of Agriculture; and

						(E)1 member,

			 appointed by the Secretary of Defense, shall be an employee of—

							(i)the

			 Department of Defense; or

							(ii)the Corps of

			 Engineers.

							(2)Date of

			 appointmentsThe appointment of a member of the Commission shall

			 be made not later than 90 days after the date of enactment of this Act.

					(c)Appointment;

			 vacancies

					(1)AppointmentA

			 member of the Commission shall serve at the pleasure of the appointing

			 authority.

					(2)VacanciesA

			 vacancy on the Commission—

						(A)shall not affect

			 the powers of the Commission; and

						(B)shall be filled

			 in the same manner as the original appointment was made.

						(d)Initial

			 meetingNot later than 30 days after the date on which all

			 members of the Commission have been appointed, the Commission shall hold the

			 initial meeting of the Commission.

				(e)MeetingsSubject

			 to section 102(a), the Commission shall meet at the call of the

			 Cochairpersons.

				(f)QuorumA

			 majority of the members of the Commission shall constitute a quorum, but a

			 lesser number of members may hold hearings.

				(g)Concurrence of

			 cochairpersonsA decision of the Commission shall require the

			 concurrence of the Cochairpersons.

				(h)Principal

			 officeThe principal office of the Commission shall be in the

			 State of Alaska.

				102.Duties

				(a)MeetingsFor

			 the first 2 years following the date of enactment of this Act, the Commission

			 shall meet not less than 2 times per year.

				(b)Study

					(1)In

			 generalThe Commission shall conduct a study of all matters

			 relating to—

						(A)the feasibility

			 of alternatives for flooding or erosion assistance; and

						(B)the development

			 of a policy to guide infrastructure investments in the Alaska Native villages,

			 cities, and boroughs that are most affected by flooding or erosion.

						(2)Matters to be

			 studiedThe matters to be studied by the Commission

			 include—

						(A)flood and erosion

			 processes;

						(B)the planning

			 needs associated with flood and erosion processes, including identifying and

			 making recommendations concerning—

							(i)specific flood

			 and erosion circumstances that affect life and property in the State;

							(ii)land use

			 regulations, including area standards for designation of flood- and

			 erosion-prone land;

							(iii)uses to be made

			 of flood- and erosion-prone land, and how State and Federal grants, loans, and

			 capital improvements shall be invested in designated areas; and

							(iv)how to regulate

			 and implement the uses described in clause (iii) on—

								(I)land designated

			 as an allotment for Alaska Native people;

								(II)land owned by an

			 Alaska Native village corporation or a regional village corporation under the

			 Alaska Native Claims Settlement Act (Public Law 92–203);

								(III)land owned by

			 the Federal or State government;

								(IV)city and borough

			 land; and

								(V)other private

			 land; and

								(C)the establishment

			 of procedures to obtain the view of the public on land use planning needs, such

			 as implementation and enforcement of flood and erosion control and mitigation

			 solutions, including—

							(i)increased

			 hydrologic and other specialized data collection; and

							(ii)public

			 hearings.

							(c)EvaluationNot later than 120 days after the date of

			 enactment of this Act and annually thereafter, the Commission shall evaluate

			 specific flood and erosion circumstances that affect life and property in the

			 State.

				(d)RecommendationsThe

			 Commission shall develop recommendations on—

					(1)the development

			 and implementation of flood and erosion control and mitigation solutions in

			 villages and communities identified by the Commission as being most in need of

			 those solutions;

					(2)programs and

			 budgets of Federal and State agencies responsible for administrating Federal

			 and State floodplain management authorities;

					(3)the establishment

			 of State erosion management responsibilities and authorities;

					(4)changes in law,

			 policies, and programs that the Commission determines are necessary or

			 desirable to provide an integrated Federal-State erosion and flood management

			 authority;

					(5)improving

			 coordination and consultation between the Federal and State governments in

			 making resource allocation and flood and erosion control and mitigation

			 decisions;

					(6)ways to avoid

			 conflict between the State and Alaska Native people in the allocation of

			 resources;

					(7)ensuring that

			 higher priority is given to achieving long-term sustainability of communities

			 from debilitating flood and erosion losses than to short-term project and

			 infrastructure development needs, if the flood and erosion control and

			 mitigation solution is publicly funded; and

					(8)ensuring that the

			 economic and social well-being of Alaska Native people and other residents of

			 the State is not compromised by a risk of erosion or flood that could be

			 avoided through long-term planning.

					103.Administration

				(a)AdvisersTo

			 assist the Commission in carrying out this Act, the Commission shall establish

			 a committee of technical advisers to the Commission with expertise in—

					(1)coastal

			 engineering;

					(2)the adverse

			 impact of flood and erosion management;

					(3)rural community

			 planning in the State;

					(4)how city and

			 borough governments are affected by erosion;

					(5)the relationship

			 between State and local governments and Alaska Native villages; and

					(6)any other

			 interest that the Commission determines is appropriate.

					(b)Records

					(1)In

			 generalThe Commission shall maintain complete records of the

			 activities of the Commission.

					(2)Public

			 inspectionRecords maintained under paragraph (1) shall be

			 available for public inspection.

					(c)HearingsThe

			 Commission may hold such hearings, meet and act at such times and places, take

			 such testimony, and receive such evidence as the Commission considers advisable

			 to carry out this title.

				(d)Information

			 from Federal agencies

					(1)In

			 generalThe Commission may secure directly from a Federal agency

			 such information as the Commission considers necessary to carry out this

			 title.

					(2)Provision of

			 informationOn request of a Cochairperson of the Commission, the

			 head of the agency shall provide the information to the Commission.

					(e)GiftsThe

			 Commission may accept, use, and dispose of gifts or donations of services or

			 property to carry out the duties of the Commission.

				104.Commission

			 personnel matters

				(a)Compensation of

			 members

					(1)Non-Federal

			 employeesA member of the Commission who is not an officer or

			 employee of the Federal Government shall be compensated at a rate equal to the

			 daily equivalent of the annual rate of basic pay prescribed for level IV of the

			 Executive Schedule under section 5315 of title 5, United States Code, for each

			 day (including travel time) during which the member is engaged in the

			 performance of the duties of the Commission.

					(2)Federal or

			 state employeesA member of the Commission who is an officer or

			 employee of the Federal or State government shall serve without compensation in

			 addition to the compensation received for the services of the member as an

			 officer or employee of the Federal or State Government.

					(b)Travel

			 expensesA member of the Commission shall be allowed travel

			 expenses, including per diem in lieu of subsistence, at rates authorized for an

			 employee of an agency under subchapter I of chapter 57 of title 5, United

			 States Code, while away from the home or regular place of business of the

			 member in the performance of the duties of the Commission.

				(c)Staff

					(1)In

			 generalThe Cochairpersons of the Commission may, without regard

			 to the civil service laws (including regulations), appoint and terminate an

			 executive director and such other additional personnel as are necessary to

			 enable the Commission to perform the duties of the Commission.

					(2)Confirmation of

			 executive directorThe employment of an executive director shall

			 be subject to confirmation by the Commission.

					(3)Compensation

						(A)In

			 generalExcept as provided in subparagraph (B), the

			 Cochairpersons of the Commission may fix the compensation of the executive

			 director and other personnel without regard to the provisions of chapter 51 and

			 subchapter III of chapter 53 of title 5, United States Code, relating to

			 classification of positions and General Schedule pay rates.

						(B)Maximum rate of

			 payThe rate of pay for the executive director and other

			 personnel shall not exceed the rate payable for level V of the Executive

			 Schedule under section 5316 of title 5, United States Code.

						(d)Detail of

			 Federal government employees

					(1)In

			 generalAn employee of the Federal Government may be detailed to

			 the Commission without reimbursement.

					(2)Civil service

			 statusThe detail of the employee shall be without interruption

			 or loss of civil service status or privilege.

					(e)Procurement of

			 temporary and intermittent servicesThe Cochairpersons of the

			 Commission may procure temporary and intermittent services in accordance with

			 section 3109(b) of title 5, United States Code, at rates for individuals that

			 do not exceed the daily equivalent of the annual rate of basic pay prescribed

			 for level V of the Executive Schedule under section 5316 of that title.

				105.Reports

				(a)Interim

			 reportsNot later than September 30 of each year, the Commission

			 shall submit to Congress, the Secretary, and the legislature of the

			 State—

					(1)a report that

			 describes the activities of the Commission in the preceding calendar year;

			 and

					(2)a report that

			 describes—

						(A)any immediate

			 need of the Commission; and

						(B)any imminent

			 threat action directive for the coordinated response to erosion and flooding in

			 the case of an emergency.

						(b)Final

			 reportNot later than September 30, 2011, the Commission shall

			 submit to Congress, the Secretary, and the legislature of the State a final

			 report that describes—

					(1)the activities

			 and findings of the Commission; and

					(2)the

			 recommendations of the Commission for legislation and administrative actions

			 the Commission considers appropriate.

					106.Termination of

			 commissionThe Commission

			 shall terminate on September 30, 2011.

			IIFlood and

			 erosion control and mitigation

			201.Evaluation and

			 prioritizationNot later than

			 120 days after the date of enactment of this Act and annually thereafter, the

			 Secretary, in consultation with the Commission, shall evaluate and prioritize

			 specific flood and erosion circumstances that affect life and property in the

			 State.

			202.Flood and

			 erosion control and mitigation

				(a)In

			 generalNot later than September 15, 2006, the Secretary, in

			 consultation with the Commission, shall examine the most cost-effective ways of

			 carrying out flood and erosion control and mitigation solutions devised by the

			 Commission for the 9 villages in the State identified in the Government

			 Accountability Office Report 04–142.

				(b)Cost-Effective

			 technologyThe Secretary, in consultation with the Commission,

			 shall implement a solution described in subsection (a) using the most

			 cost-effective technology to protect life and property in the State,

			 including—

					(1)movement of

			 structures;

					(2)nonstructural

			 land management of erosion-prone areas; and

					(3)structural

			 erosion control techniques.

					(c)Grants to State

			 and local governmentsFor any fiscal year after fiscal year 2006,

			 the Secretary may implement a solution described in subsection (a) through the

			 State government or a local government by making a grant to a government using

			 the remainder of any funds appropriated to the Secretary for appropriate flood

			 and erosion control and mitigation solutions.

				(d)FactorsIn

			 implementing a solution under this section, the Secretary, in consultation with

			 the Commission, shall consider—

					(1)the design life

			 of structural erosion control projects;

					(2)the cost

			 effectiveness of all erosion control projects; and

					(3)the availability

			 of a revolving loan fund administered by the State for relocation, elevation,

			 and flood proofing of flood- or erosion-prone structures.

					(e)Federal

			 shareThe Federal share of the cost of carrying out a project or

			 activity under this section shall be 75 percent.

				203.Mitigation

				(a)In

			 generalThe Secretary, in consultation with the Commission, may

			 take any action necessary to mitigate the loss of structures and infrastructure

			 from flood and erosion using the most cost effective means practicable to

			 provide the longest-term benefit, including—

					(1)relocation;

					(2)elevation;

					(3)flood proofing;

			 and

					(4)land management

			 alternatives.

					204.Administration

				(a)Consultation

					The Secretary shall—

					(1)consult with the

			 Commission and appropriate Federal and State agencies; and

					(2)provide oversight

			 authority, responsibility, and directives to agencies developing relocation and

			 flood and erosion control and mitigation plans.

					(b)Valid existing

			 rightsThis subsection does not limit any right recognized under

			 the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) that is in

			 existence at the time of the enactment of this Act.

				(c)Authority of

			 the secretaryThis title does not impair the authority of the

			 Secretary to make contracts and grant leases, permits, rights-of-way, and

			 easements.

				IIIAuthorization

			 of appropriations

			301.

				Authorization of appropriations

				(a)In

			 generalThere is authorized to be appropriated for each of fiscal

			 years 2006 through 2011 such sums as are necessary to carry out this Act, to

			 remain available until expended.

				(b)CommissionThe Secretary may use not to exceed

			 $250,000 of the funds made available under subsection (a) for the expenses of

			 the Commission, including hiring any necessary staff.

				

